DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 01/06/2021, in which claims 1-2, 4-8, 10-13, and 15-16 are pending and ready for examination.

Response to Amendment
Claims 1, 6-7, and 12 are currently amended. Claims 5, 9, and 14 are cancelled.

Response to Argument
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102 and 103, the Applicant argues, , that Sun does not teach “… the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks …”.
Examiner cannot concur. From at least Fig. 10-12 and cited corresponding paragraph, Sun teaches, see at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, Sun teaches the checking of availability of mode data for different blocks, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 7-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sun (US Pat. RE43567E).

Regarding claim 7, Sun discloses a video decoding method comprising (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64. A system/method is used to perform video coding): 
generating a prediction block by performing a prediction for a current block (Sun; Fig. 1, 9-15. Col. 2, Ln. 56-67, Col. 3, 8-30, Col. 7, Ln. 54-64. A prediction/prediction blocks is generated for a target/current block.); and 
generating a reconstructed block for the current block based on a residual block and the prediction block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A reconstruction/reconstruction block for a target block is generated in accordance with a prediction block and an prediction error/residual.), 
wherein the prediction block is generated based on a prediction block generation method for the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction/prediction block is generated based on a prediction generating method of an intra prediction mode for a target block.), 
wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).

Regarding claim 8, Sun discloses the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 10, Sun discloses the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 11, Sun discloses obtaining selection information from a bitstream, wherein the selection information indicates the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya (US Pub. 20090034857 A1) in view of Sun (US Pat. RE43567E).

Regarding claim 1, Moriya discloses a video encoding method comprising: generating a prediction block by performing a prediction for a current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated with a prediction method for a current block.); and 
generating transformed and quantized residual block information based on a residual block which is a difference between the current block and the prediction block (Moriya; Fig. 1, 2, Para. [0250-251, 279]. Transformed and quantized residual block information are generated in accordance with a residual block of a current block.), and 
wherein for decoding for the current block using the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
a prediction block for the current block is generated based on a prediction block generation method for the current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.), and
But Moriya does not specifically disclose the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block, and wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks.
However, Sun teaches the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and 
wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).

Regarding claim 2, modified Moriya teaches the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 4, modified Moriya teaches the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 5, modified Moriya teaches generating selection information indicating the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Regarding claim 6, modified Moriya teaches a computer-readable medium for storing a bitstream generated by the video encoding method of claim 1 (Moriya; Para. [0005, 11]. A computer media is used to store bitstream of video coding method. Sun; Col. 13, Ln. 5-30, Ln. 33, Col. 16, Ln. 5-35. A computer media is used to store bitstream of video coding method).

Regarding claim 12, Moriya discloses a non-transitory computer-readable medium for storing a bitstream for decoding a video, the bitstream comprising (Moriya; Fig. 1, 2, Para. [0005, 0011, 250-251]. A non-transitory media is used to store programs and data.): 
transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A transformed and quantized residual block information is used.), wherein 
for the decoding, a residual block is generated based on the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
a reconstructed block for a current block is generated based on the residual block and a prediction block for the current block (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A reconstructed block for a current/target block is generated in accordance with a residual block and a prediction block.), 
the prediction block is generated based on a prediction block generation method for the current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.).
But Moriya does not specifically disclose the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block, and wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks.
However, Sun teaches the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and 
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).

Regarding claim 13, modified Moriya teaches the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 15, modified Moriya teaches the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 16, modified Moriya teaches selection information indicating the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sun (US 20070140353 A1) teaches performing video coding using intra mode selection by examining the coding mode of neighboring blocks.
Ko (US 20200275124 A1) teaches configuring an MPM list based on intra-prediction modes of neighboring blocks and the frequencies of the intra-prediction modes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/ALBERT KIR/Primary Examiner, Art Unit 2485